Edmonds, P. J.:
The extent of the defendant’s claim to the goods was a lien for the board, and the plaintiff was entitled to the repossession of the goods on discharging the lien.
If, when the goods were demanded in behalf of the plaintiff, the defendant had set up the lien, or had' demanded the authority by which the demand was made, that would not have constituted an unlawful' detention.
But, instead of that, the defendant denied that she had any of plaintiff’s property, thus distinctly setting up a claim to it as her own.
This, it is well settled in the law, was a waiver of the lien, and, therefore, the referees were right in their report.
Motion to set aside report denied, with costs.